DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 27, 2021.
Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Woodhall et al.
Claims 2 and 5 stand rejected under 35 U.S.C 103 as being unpatentable over Roe in view of Woodhall et al in view of Ali et al.
Claims 6-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Woodhall et al in view of Dituro et al.
Claims 1-2, 5-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al in view of Woodhall et al.
Claims 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al in view of Woodhall et al in view of Dituro et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roe (US Patent 5,639,397 (already of record)) in view of Woodhall et al (US Patent Application 2014/0158043).
Regarding claim 1, Roe teaches a dust suppressing composition comprising a copolymer having the formula in claim 1, wherein the E repeat unit obtained after polymerization of an α, 6N+(R7,8,9)M-, R6 is C1-C4 alkylene and R5/R3 is C1 alkyl group which satisfies an acrylate having alkyl ammonium functionality wherein the mole ratio between the two repeating units are 5:95 to 95:5 (Claims 1, 3-4; Col. 4, Lines 12-63).  Roe teaches liquid spray comprising a solvent and the copolymers, preferable solvents include water and the addition of other foaming agents/wetting agents and surfactants into the composition (Col. 6, Lines 1-37).  Roe further teaches water and oil emulsions (Col. 5, Lines 38-39).  However, Roe fails to specifically disclose polyethylene glycol or glycerine, about 50-95 wt% of the 2-ethylhexyl acrylate unit and about 2-45wt% of the acrylate having alkyl ammonium functionality.
In the same field of endeavor, Woodhall et al teaches dust suppressive compositions comprising polyethylene glycol or glycerine which act as solvents/wetting agents/dust suppressing agents (Paragraphs 80, 83, 85, 88).
With regard to polyethylene glycol or glycerine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted polyethylene glycol or glycerine in Roe in view of Woodhall et al in order to provide a solvent to the dust suppressing composition of Roe and at the same time provide enhanced dust suppression properties.  Providing/substituting polyethylene glycol or glycerine into the composition of Roe would provide a suppression solution (which satisfies the claimed limitation “if the solvent is a non-water solvent, the dust suppression composition is a solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided about 50-95 wt% of the 2-ethylhexyl acrylate prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the dust suppression composition being applied to a mineral material to suppress dust formation, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Roe in view of Woodhall et al encompasses a dust suppressive composition comprising the copolymer as instantly claimed and polyethylene glycol, it is clear that the composition of Roe and Woodhall et al would be capable of performing the intended use, i.e. applying the coating composition to a mineral material to suppress dust formation, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US Patent 5,639,397 (already of record)) in view of Woodhall et al (US Patent Application 2014/0158043) as applied to claim 1 above, and in further view of Ali et al (WO Patent 2015/157612 (already of record)).
Regarding claims 2 and 5, Roe and Woodhall et al disclose the invention substantially as claimed.  Roe and Woodhall et al teach the limitations as recited above.  However, Roe and Woodhall et al fail to specifically disclose the probe tack value and naphthenic oil.
In the same field of endeavor, Ali et al teaches dust suppression compositions comprising acrylate copolymers and an oil coating agent in order to reduce the surface free energy of the surface (Paragraph 39).  Ali et al teaches naphthenic oils (Examples).
With regard to naphthenic oil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided naphthenic oils on the surface of the copolymer of Roe in order to reduce the surface free energy and reduce dust suppression as taught in Ali et al.
With regard to regard to the probe tack value, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have expected a similar probe tack value in Roe in view of Ali et al as Roe teaches a similar copolymer comprising overlapping amounts of the claimed components with the naphthenic oil coating; hence, a similar outcome (probe tack value) would be expected.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US Patent 5,639,397 (already of record)) in view of Woodhall et al (US Patent Application 2014/0158043) in view of Dituro et al (US Patent 6,486,249 (already of record)).
Regarding claims 6-11, Roe teaches a dust suppressing composition comprising a copolymer having the formula in claim 1, wherein the E repeat unit obtained after polymerization of an α, β ethylenically unsaturated compound such as 2-ethylhexyl acrylate and the other repeat unit wherein when K or F is OR6N+(R7,8,9)M-, R6 is C1-C4 alkylene and R5/R3 is C1 alkyl group which satisfies an acrylate having alkyl ammonium functionality wherein the mole ratio between the two repeating units are 5:95 to 95:5 (Claims 1, 3-4; Col. 4, Lines 12-63).  Roe teaches liquid spray comprising a solvent and the copolymers, preferable solvents include water and the addition of other foaming agents and surfactants into the composition (which satisfies claimed solution and emulsion) (Col. 6, Lines 1-37).  Roe further teaches water and oil emulsions (Col. 5, Lines 38-39).  Roe further teaches a composition comprising 0.1-10wt% of the copolymer (Col. 6, Line 8).  However, fails to specifically disclose polyethylene glycol, about 50-95 wt% of the 2-ethylhexyl acrylate unit and about 2-45wt% of the acrylate having alkyl ammonium functionality and a glycerol plasticizer and the weight ratio of copolymer to plasticizer.
In the same field of endeavor, Woodhall et al teaches dust suppressive compositions comprising polyethylene glycol or glycerine which act as solvents/wetting agents/dust suppressing agents (Paragraphs 80, 83, 85, 88).
In the same field of endeavor, Dituro et al teaches a dust suppressing composition (Col. 4, Lines 27-28) comprising about 5-40wt% glycerol (Col. 3, Lines 40-41).  Dituro et al further 
With regard to polyethylene glycol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted polyethylene glycol in Roe in view of Woodhall et al in order to provide a solvent to the dust suppressing composition of Roe and at the same time provide enhanced dust suppression properties.  Providing/substituting polyethylene glycol or glycerine into the composition of Roe would provide a suppression solution (which satisfies the claimed limitation “if the solvent is a non-water solvent, the dust suppression composition is a solution).
With regard to about 50-95 wt% of the 2-ethylhexyl acrylate unit and about 2-45wt% of the acrylate having alkyl ammonium functionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided about 50-95 wt% of the 2-ethylhexyl acrylate unit and about 2-45wt% of the acrylate having alkyl ammonium functionality in Roe as Roe teaches a molar ratio of 5:95-95:5 which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to a glycerol plasticizer and the weight ratio of copolymer to plasticizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 5-40wt% of glycerol into the dust suppression composition of Foe in order to provide film forming properties to the composition as well as enhance 
With regard to the dust suppression composition being applied to a mineral material to suppress dust formation, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Roe in view of Woodhall et al in view of Dituro et al encompasses a dust suppressive composition comprising the copolymer as instantly claimed, polyethylene glycol and a plasticizer, it is clear that the composition of Roe, Woodhall et al and Dituro et al would be capable of performing the intended use, i.e. applying the coating composition to a mineral material to suppress dust formation, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al (US Patent Application 2009/0191419) in view of Woodhall et al (US Patent Application 2014/0158043).
Regarding claims 1-2, 5-9, Yukawa et al teaches a water based paint/coating compositions comprising copolymer (A), hydroxyl containing resin (B) and melamine resin (C) (Paragraph 14).  Yukawa et al further teaches the copolymer comprises 1-15wt% of a acrylate/methacrylate ester with alkyl ammonium functionality (Paragraph 29-35) and 1-50wt% of 2-ethylhexyl methacrylate (Paragraphs 40-41).  Yukawa et al further teaches copolymer (A) can be copolymerized by solution polymerization in organic solvent and emulsion polymerization in water (Paragraph 52).  Yukawa et al further teaches the copolymer (A) can be made water-dispersible or water-soluble (Paragraph 58).  Yukawa et al further teaches the composition further comprises a solvent such as solvent naphtha, rubber gasoline, mineral spirit and propylene glycol (Paragraph 125).  Yukawa et al further teaches additives include organic solvents and plasticizers (Paragraph 131).  However, Yukawa et al fails to specifically disclose the coating/paint is a dust suppressive composition.
In the same field of endeavor, Woodhall et al teaches dust suppressive compositions/paints comprising polyethylene glycol, oils or glycerine which act as solvents/wetting agents/dust suppressing agents (Paragraphs 80, 83, 85, 88).
With regard to polyethylene glycol or glycerine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided polyethylene glycol, oils or glycerine in Roe in view of Woodhall et al in order to provide dust suppression properties to the paint/coating composition.
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al (US Patent Application 2009/0191419) in view of Woodhall et al (US Patent Application 2014/0158043) as applied to claims 1-2, 5-9 above, and in further view of Dituro et al (US Patent 6,486,249 (already of record)).
Regarding claims 10-11, Yukawa et al and Woodhall et al discloses the invention substantially as claimed.  Yukawa et al and Woodhall et al teaches the features above.  Yukawa 
In the same field of endeavor, Dituro et al teaches a dust suppressing composition (Col. 4, Lines 27-28) comprising about 5-40wt% glycerol (Col. 3, Lines 40-41).  Dituro et al further teaches a film modifier or plasticizer aids in film forming properties to the composition as well as storage stability and the preferred plasticizer is glycerol (Col. 5, Lines 28-50).
With regard to a glycerol plasticizer and the weight ratio of copolymer to plasticizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 5-40wt% of glycerol into the dust suppression composition of Foe in order to provide film forming properties to the composition as well as enhance storage stability as taught in Dituro et al.  With regard to the weight ratio between glycol/plasticizer and the copolymer, Yukawa et al further teaches 3-10 parts per 100 parts of total solids and Dituro et al teaches 5-40wt% of glycerol, which overlaps the claimed weight ratio of 2:1-15:1.
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Roe in view of Woodhall et al, Applicant argues that the polymers of Roe are compositionally different than the polymers of claim 1.  Applicant further argues that the polymers of Roe are water-soluble and polymers of the instant invention are not water-soluble.  The Examiner respectfully disagrees with the above In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims requires a copolymer comprising a polymerized product of monomers and Roe satisfies the claimed monomers in overlapping values, hence, Roe satisfies the instant claims.
Applicant further argues that there is no motivation to combine the references because they are complete different types of constructions.  The Examiner respectfully disagrees with the above argument because, as acknowledged by the Applicant, both Roe and Woodhall et al relate to dust suppression.  Roe teaches a liquid spray comprising a solvent and the copolymers, preferable solvents include water and the addition of other foaming agents/wetting agents and surfactants into the composition (Col. 6, Lines 1-37).  With regard to polyethylene glycol or glycerine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted polyethylene glycol or glycerine in Roe in view of Woodhall et al in order to provide a solvent to the dust suppressing composition of Roe and at the same time provide enhanced dust suppression properties.  Providing/substituting polyethylene glycol or glycerine into the composition of Roe would provide a suppression solution.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to the obviousness rejection over Yukawa et al in view of Woodhall et al, Applicant argues that the instant claims recite that the composition is applied to a mineral composition to suppress dust formation.  Applicant further argues that Kukawa et al is a coating composition and not related to dust suppression and Woodhall et al is a coating that holds and attracts dust particles already formed.  The Examiner respectfully disagrees with the above argument because the instant claims are drawn to the dust suppression composition and not the method of using the dust suppression composition.  Kukawa et al teaches a coating/paint composition comprising a copolymer that satisfies the instantly claimed copolymer.  Likewise, Woodhall et al teaches incorporation of polyethylene glycol, oils or glycerine which act as solvents/wetting agents/dust suppressing agents (Paragraphs 80, 83, 85, 88)4.  Hence, the incorporation of polyethylene glycol, oils or glycerin into the paint/coating composition of Kukawa et al in view of Woodhall et al would provide a paint/coating composition with dust suppressive properties.  With respect to Applicants argument that the instant claims recites that the composition is applied to a mineral composition to suppress dust formation, the Examiner respectfully disagrees as this is an intended use limitation of the composition.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 26, 2021